Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on October 8, 2021.
Claims 1-15 are currently pending in the application and are considered in this Office action, with claims 1, 5, and 15 amended.
The rejection of claims 5 and 6 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because claims 1 and 15 have been amended, the rejection of those claims and the claims dependent on claim 1 has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments. 
Applicant's arguments have been fully considered but are moot because of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR 10-2010-0120543, cited in IDS; citations below are to a corresponding English translation published as US 2010/0281926 A1), hereinafter Seo in view of Kim et al. (US 7,171,828 B2, cited in IDS), hereinafter Kim.
Regarding claims 1 and 15, Seo discloses a washing machine (Fig. 1) comprising a tub (20); a rotating tub (30) configured to be installed to be rotatable in the tub (via 76); a pulsator device (200, e.g. Fig. 5, para 76) comprising a first pulsator (outer pulsator 260) having a disc shape (outer horizontal circular shape extending annularly from a bottom portion of 270, e.g. Fig. 5) and configured to have a pulsator accommodating groove (inner circular space defined by 270); a second pulsator (inner pulsator 220) configured to be installed in the pulsator accommodating groove (Fig. 7) and provided to rotate and vertically move (e.g. para 55); and a connecting member (240) configured to be installed in the pulsator accommodating groove to connect the first pulsator and the second pulsator (Fig. 7). In the arrangement disclosed by Seo, the center of the pulsator accommodating groove is aligned with a center of the first 
Kim teaches a washing machine (Fig. 2) comprising a pulsator device (Fig. 4) comprising a first pulsator (90) configured to rotate about a central axis (via 6b, Fig. 3); a second pulsator (60) configured to be installed above the first pulsator and provided to rotate or vertically move (via 21, 22, col. 6 lines 10-26); and a connecting member (21, 22) configured to be installed above the first pulsator to connect the first pulsator and the second pulsator (Fig. 4), and allow the second pulsator to be in an inclined state (during washing, Fig. 2B) or a horizontal state (during spin-drying, Fig. 2A) with respect to the first pulsator according to a rotational direction of the first pulsator (col. 6 lines 10-28, col. 11 lines 42-48), and that the second pulsator maintains the horizontal state when the rotating tub is rotated (during spin-drying, Fig. 2A, col. 6 lines 25-28). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the washing machine of Seo with the capability to arrange the second pulsator in a horizontal state, as taught by Kim, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having an arrangement that allows the second pulsator be inclined when the first pulsator rotates in one direction or and be 
Regarding claim 2, Seo discloses that the connecting member (240) includes a lower connector (245) fixed in the pulsator accommodating groove and having an inclined upper surface (246, e.g. Fig. 6B) and an upper connector (247) installed on the upper surface of the lower connector and having an inclined lower surface (Fig. 6B), and that the second pulsator is fixed to the upper connector (Fig. 7). Seo dies not disclose a rotating shaft installed on the lower connector to penetrate through the upper connector to be perpendicular to the lower surface of the upper connector and to rotate relative to the upper connector; and a housing installed to surround the upper connector, and rotatable relative to the upper connector, and that the second pulsator is fixed to the housing.
Kim teaches that the connecting member (Fig. 4) includes a lower connector (30) fixed above the between the first and the second pulsator, and having an inclined upper surface (first sloping surface 31, Fig. 4); an upper connector (40) installed on the upper surface of the lower connector and having an inclined lower surface (second sloping surface 41, Fig. 4); a rotating shaft (22) installed on the lower connector to penetrate through the upper connector to be perpendicular to the lower surface of the upper connector and to rotate relative to the upper connector (via 33, col. 9 lines 55-58); and a housing (support unit 80) installed to surround the upper connector, and rotatable 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the washing machine of Seo with the connecting member arrangement taught by Kim, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having an arrangement that allows the second pulsator be inclined when the first pulsator rotates in one direction or and be horizontally oriented when the first pulsator rotates in the opposite direction is known in the prior art, as taught by Kim. Modifying the washing machine of Seo to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of providing for vertical water flow and increase surface of the second pulsator acting upon laundry during washing, while reducing the force of the surface of the second pulsator acting on the laundry during high speed rotation, rendering this limitation obvious. In the washing machine of Seo modified with the connecting member configuration taught by Kim, the lower connector is fixed in the pulsator accommodating groove, as claimed.
Regarding claim 3, Kim teaches that a lower end of the rotating shaft (22) is fixed to the upper surface of the lower connector (Fig. 4, col. 9 lines 55-59), and that the rotating shaft (22) is rotated integrally with the lower connector (30) when the first pulsator is rotated (via 21, 21a, Fig. 3B).
Regarding claim 4, Kim teaches that a lower end of the rotating shaft (22) is fixed to the upper surface of the lower connector (Fig. 4, col. 9 lines 55-59), and the rotating 
Regarding claim 5, Kim teaches that an upper surface of the upper connector is provided with a posture switching portion (50, Fig. 3A) configured to switch the second pulsator between the inclined state and the horizontal state according to a rotational direction of the rotating shaft (via 52 and 53, col. 7 lines 58-68).
Regarding claim 6, Kim teaches that the posture switching portion (50) includes pins (52, 53) provided on the upper surface of the upper connector and spaced apart from each other by a predetermined distance (Fig. 3A); and an operating pin (54) installed at one end of the rotating shaft (22) and protruding from the upper surface of the upper connector and caught by pins 52, 53 according to the rotational direction of the rotating shaft (Figs. 5 and 7), and that the second pulsator is in the inclined state based on the operating pin (54) being caught by the inclined pin (53, col. 10 lines 52-67), and the second pulsator is in the horizontal state based on the operating pin being caught by the horizontal pin (52, col. 10 lines 10-27).
Regarding claims 7 and 8, Seo discloses that the connecting member and the first pulsator are coupled via a plurality of coupling grooves provided on a bottom surface of the pulsator accommodating groove of the first pulsator (Fig. 5) and a plurality of coupling protrusions (bolts) provided on a lower end of the connector (243), and that the number and positioning of the bolts and the bosses correspond each other (e.g. Fig. 5).
Regarding claim 9, Kim teaches a bearing (42) installed between an outer circumferential surface of the upper connector (41) and an inner circumferential surface of the housing (80, Fig. 4, col. 10 lines 28-29).
Regarding claim 10, Kim teaches a bearing holder (43) configured to fix the bearing (42) is installed on an upper surface of the upper connector (Figs. 3A, 4).
Regarding claim 11, Seo discloses that the upper surface of the first pulsator (260) is provided with a plurality of water flow forming blades (280) around the pulsator accommodating groove (e.g. Fig. 5).
Regarding claim 12, Seo discloses a plurality of vanes installed on a lower surface of the first pulsator (e.g. Figs. 5 and 7). The disclosed vanes appear to be radially oriented (e.g. Fig. 5), and thus, a person of ordinary skill viewing the drawings would also find such orientation obvious.
Regarding claims 13 and 14, Seo discloses that the shape of the pulsator accommodating groove is such so that an edge of the second pulsator (220) does not protrude above the upper surface of the first pulsator (260) when the second pulsator vertically moves (Fig. 7), and an inner side surface of the pulsator accommodating groove corresponds to a trajectory of the edge of the second pulsator that vertically moves (Fig. 7). 
Claim(s) 1-6, 9-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,171,828 B2), hereinafter Kim in view of Jeong et al. (US 2015/0040620 A1), hereinafter Jeong.
Regarding claims 1 and 15, Kim discloses a washing machine (Fig. 2A) comprising a tub (10); a rotating tub (3) configured to be installed to be rotatable in the 
Jeong teaches a washing machine (Fig. 1) comprising a pulsator device (Figs. 3 and 14) comprising a first pulsator (5, Fig. 3) having a disc shape (annular ring 5b) and a concave pulsator accommodating groove (formed by vertical wall of 5b) provided on an upper surface of the first pulsator and configured to rotate about a central axis (via 22, 23); a second pulsator (inner pulsator 4) configured to be installed within the pulsator accommodating groove (Figs. 1, 3a), and that a center of the pulsator accommodating groove is aligned with the center of the first pulsator (Fig. 3b). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the first pulsator of Kim with the pulsator accommodating groove of Jeong for the predictable result of enclosing the outer periphery of the second pulsator, since the number of rationales identified by Supreme 
Regarding claims 2-6 and 9-10, Kim is relied upon as set forth in paras 11-17 and 19-20.
Regarding claim 11, Jeong teaches that the upper surface of the first pulsator (5) is provided with a plurality of water flow forming blades (51) around the pulsator accommodating groove (e.g. Fig. 3B).
Regarding claim 12, Kim discloses a plurality of vanes (92) radially installed on a lower surface of the first pulsator (Fig. 3B).

Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US 2014/0109627 A1) teaches a pulsator device (Fig. 2) comprising a first pulsator (5) having a disc shape (Fig. 3) having water flow forming blades (51) and configured to have a concave pulsator accommodating groove on an upper surface (Fig. 3); a second pulsator (4) configured to be installed in the pulsator accommodating groove (Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-5pm. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711